DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2019 and 08/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-20 and 23 in the reply filed on 09/09/2021 is acknowledged.  The Applicant canceled claims 21 and 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gat et al. (Pub. No. US 2006/0176843 A1) hereafter referred to as Gat.

Regarding claim 1, Gat discloses:
An antenna apparatus (See Gat [Fig. 8; 0063] – Semi-electronic scan in Elevation Mechanical scan in Azimuth Antenna (SEMA)), comprising: 

    PNG
    media_image1.png
    335
    486
    media_image1.png
    Greyscale

at least one antenna array (See Gat [Fig. 8; 0063] – 33), 
each antenna array having an associated antenna array plane (See Gat [Fig. 8; 0064] – antenna elements layer 33; antenna array plane follows reference sign 33 depicting antenna array) and 
configured to produce a beam to facilitate wireless communication with at least one other antenna apparatus (See Gat [Fig. 8; 0065] – antenna package is arranged on the rotary platform 34, which rotating may point the beam in the desired azimuth direction toward the selected satellite); 
beamforming circuitry configured, for each antenna array, to electronically steer the beam in an associated beamforming plane (See Gat [Fig. 8; 0064] – Phase controlling devices PCDs 42); and 
an antenna array rotation mechanism configured to rotate each antenna array in its antenna array plane so as to cause the associated beamforming plane to rotate (See Gat [Fig. 8; 0064] – rotation platform 34, stationary platform 35, downconverter 36, receiver/decoder 37, which in one preferable embodiment may be integrated into antenna, interface and control circuit 38, interface connection 39, DC rotary joint 40, azimuth motor and driver 41).

Regarding claim 2, Gat discloses:
wherein each antenna array is configured such that the associated beamforming plane is perpendicular to the associated antenna array plane (See Gat [0066] – beam pointing technique used in the SEMA antenna is illustrated in FIG. 10. An antenna beam is steered in the azimuth plane mechanically, rotating the antenna panel 61 using the azimuth motor 41 while a steerable beam 62 in the elevation plane is generated electronically by controlling the antenna element phases using the PCDs 42 mounted on the bottom side of the antenna panel 61. The elevation range of the beam is selected in order to cover the required field of view 63 in elevation; see Fig. 10 below depicting perpendicular as a possible angle in relation to the antenna array plane).

    PNG
    media_image2.png
    206
    350
    media_image2.png
    Greyscale




Regarding claim 23, Gat discloses:

    PNG
    media_image1.png
    335
    486
    media_image1.png
    Greyscale

An antenna apparatus (See Gat [Fig. 8; 0063] – Semi-electronic scan in Elevation Mechanical scan in Azimuth Antenna (SEMA)), comprising: 
at least one antenna array means for producing a beam to facilitate wireless communication with at least one other antenna apparatus, each antenna array means having an associated antenna array plane (See Gat [Fig. 8; 0064] – antenna elements layer 33; antenna array plane follows reference sign 33 depicting antenna array),
beamforming means for electronically steering, for each antenna array means, the beam in an associated beamforming plane (See Gat [Fig. 8; 0065] – antenna package is arranged on the rotary platform 34, which rotating may point the beam in the desired azimuth direction toward the selected satellite; [Fig. 8; 0064] – Phase controlling devices PCDs 42); and 
rotation means for rotating each antenna array means in its antenna array plane so as to cause the associated beamforming plane to rotate (See Gat [Fig. 8; 0064] – rotation platform 34, stationary platform 35, downconverter 36, receiver/decoder 37, which in one preferable embodiment may be integrated into antenna, interface and control circuit 38, interface connection 39, DC rotary joint 40, azimuth motor and driver 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gat et al. (Pub. No. US 2006/0176843 A1) hereafter referred to as Gat, and further in view of Llorens del Rio et al. (Pub. No. US 2010/0052994 A1) hereafter referred to as Llorens.

Regarding claim 3, Gat does not specifically teach:
wherein: the at least one antenna array comprises a plurality of antenna arrays whose rotation is controlled by the antenna array rotation mechanism,
However, Llorens teaches:

    PNG
    media_image3.png
    394
    424
    media_image3.png
    Greyscale

the at least one antenna array comprises a plurality of antenna arrays whose rotation is controlled by the antenna array rotation mechanism (See Llorens [Fig. 16; 0110] – a full antenna assembly 1600 includes a transmit aperture 1610, a transmit motor 1615, a receive aperture 1620, a receive motor 1625, an upconvertor 1630, and a downconvertor 1640. Transmit motor 1615 and receive motor 1625 power the rotation in the azimuth plane).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna 

Regarding claim 4, Gat does not specifically teach:
wherein: the antenna array rotation mechanism is configured to rotate the plurality of antenna arrays independently of each other,
However, Llorens teaches:
wherein: the antenna array rotation mechanism is configured to rotate the plurality of antenna arrays independently of each other (See Llorens [Fig. 16; 0110] – a full antenna assembly 1600 includes a transmit aperture 1610, a transmit motor 1615, a receive aperture 1620, a receive motor 1625, an upconvertor 1630, and a downconvertor 1640. Transmit motor 1615 and receive motor 1625 power the rotation in the azimuth plane).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 5, Gat does not specifically teach:

However, Llorens teaches:
further comprising antenna array control circuitry configured to coordinate operation of the plurality of antenna arrays dependent on the rotation of the plurality of antenna arrays (See Llorens [0108] – exemplary interface between a steering card 1510 and a radiating element PCB 1520).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 6, Gat does not specifically teach:
further comprising: a mounting plate to support the plurality of antenna arrays; and a mounting plate rotation mechanism configured to rotate the mounting plate about a first axis,
However, Llorens teaches: (See Llorens [Fig. 13; 0106] – pedestal 1340 comprises an edge with teeth to match with gears so that pedestal 1340 may be mechanically rotated by a motor. In another embodiment, pedestal 1340 and mounting plate 1330).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 8, Gat does not specifically teach:
wherein: for each antenna array, the beam has an associated polarization plane; and the rotation of each antenna array further causes the associated polarization plane to rotate,
However, Llorens teaches:
wherein: for each antenna array, the beam has an associated polarization plane; and the rotation of each antenna array further causes the associated polarization plane to rotate (See Llorens [0049] – the systems and methods described herein may applicable to linear polarized signals. In another exemplary embodiment, the systems and methods described herein may be applicable to circular polarized signals. Additionally, the systems and methods described herein may be applicable 
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 9, Gat does not specifically teach:
wherein: the at least one antenna array comprises a first antenna array and a second antenna array; and the antenna array rotation mechanism is configured to rotate the first and second antenna arrays such that the polarization plane of the first antenna array is perpendicular to the polarization plane of the second antenna array,
However, Llorens teaches:
wherein: the at least one antenna array comprises a first antenna array and a second antenna array; and the antenna array rotation mechanism is configured to rotate the first and second antenna arrays such that the polarization plane of the first antenna array is perpendicular to the polarization plane of the second antenna array (See Llorens [Fig. 16; 0110] – a full antenna assembly 1600 includes a transmit aperture 1610, a transmit motor 1615, a receive aperture 1620, a receive motor 
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 10, Gat does not specifically teach:
wherein: each antenna array comprises a plurality of antenna elements; and for each antenna array, the plurality of antenna elements are arranged into interconnected groups, each group being associated with a single receive/transmit unit,
However, Llorens teaches:
wherein: each antenna array comprises a plurality of antenna elements; and for each antenna array, the plurality of antenna elements are arranged into interconnected groups, each group being associated with a single receive/transmit unit (See Llorens [Fig. 16; 0110] – a full antenna assembly 1600 includes a transmit aperture 1610, a transmit motor 1615, a receive aperture 1620, a receive motor 1625, an upconvertor 1630, and a downconvertor 1640. Transmit motor 1615 and receive motor 1625 power the rotation in the azimuth plane; [0089] – receive PCB 520, transmit PCB 510).
Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 11, Gat does not specifically teach:
wherein: for each antenna array, the plurality of antenna elements are arranged in a grid formation in the antenna array plane; and the interconnected groups each comprise a line of antenna elements, the lines being parallel,
However, Llorens teaches:
wherein: for each antenna array, the plurality of antenna elements are arranged in a grid formation in the antenna array plane; and the interconnected groups each comprise a line of antenna elements, the lines being parallel (See Llorens [Fig. 16] – Figure 16 depicts antenna array elements in a grid formation being parallel).

Regarding claim 12, Gat does not specifically teach:
wherein the beamforming plane is perpendicular to the lines of antenna elements,
However, Llorens teaches:

It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 13, Gat does not specifically teach:
wherein the antenna array rotation mechanism comprises a rotation unit for each antenna array,
However, Llorens teaches:
wherein the antenna array rotation mechanism comprises a rotation unit for each antenna array (See Llorens [Fig. 16; 0110] – a full antenna assembly 1600 includes a transmit aperture 1610, a transmit motor 1615, a receive aperture 1620, a receive motor 1625, an upconvertor 1630, and a downconvertor 1640. Transmit motor 1615 and receive motor 1625 power the rotation in the azimuth plane; [0089] – receive PCB 520, transmit PCB 510).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 14, Gat does not specifically teach:

However, Llorens teaches:
wherein: each antenna array is configured to be mounted on an associated support; and each rotation unit comprises a motor configured to drive rotation of the support of the associated antenna array (See Llorens [Fig. 16; 0110] – a full antenna assembly 1600 includes a transmit aperture 1610, a transmit motor 1615, a receive aperture 1620, a receive motor 1625, an upconvertor 1630, and a downconvertor 1640. Transmit motor 1615 and receive motor 1625 power the rotation in the azimuth plane; [0089] – receive PCB 520, transmit PCB 510).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 15, Gat does not specifically teach:
wherein the antenna array rotation mechanism is configured to be operated remotely,
However, Llorens teaches:
wherein the antenna array rotation mechanism is configured to be operated remotely (See Lloren [0101] – PCBs may be separated from the panel and assembly as an individual PCB).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 16, Gat does not specifically teach:
further comprising antenna array rotation selection circuitry, configured to select a chosen rotation for each antenna array,
However, Llorens teaches:
further comprising antenna array rotation selection circuitry, configured to select a chosen rotation for each antenna array (See Lloren [0110] – a full antenna assembly 1600 includes a transmit aperture 1610, a transmit motor 1615, a receive aperture 1620, a receive motor 1625, an upconvertor 
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Regarding claim 20, Gat does not specifically teach:
wherein the plurality of antenna arrays are configured to operate using the same frequency channel or different frequency channels,
However, Llorens teaches:
wherein the plurality of antenna arrays are configured to operate using the same frequency channel or different frequency channels (See Lloren [0057] – antennas 1950 are optimized to increase the antenna bandwidth to allow adjacent transmit and receive frequency bands).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create and antenna array device such as the one taught by Gat, to incorporate multiple antenna arrays such as the device taught by Llorens.  Motivation to combine the teachings of the references stems from the desire to optimize radiating element patterns in desired directions of radiation.  See also Llorens [0008] – performances of low-profile planar antennas mounted on a horizontal surface are typically decreased at low elevation angles due to a size reduction of the equivalent surface projected in the direction of the satellite. The use of antenna arrays with a hybrid steering mechanism (azimuth rotation) allows optimization of the radiating element pattern in a preferred direction.

Allowable Subject Matter
Claims 7, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  



/ANDREA LINDGREN BALTZELL/            Primary Examiner, Art Unit 2845